Title: To Thomas Jefferson from Robert Fulton, 9 December 1807
From: Fulton, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Belair Decmr 9th 1807
                        
                        In the memoir on the importance of Canals which I have the honor to submit to your perusal, there is perhaps
                            not one Idea new to you; my aim has not been novelty but to place the subject in that point of View that should make an
                            impression on the people; and considering that the great mass of mankind, like children are to be instructed by a
                            frequent Repetition of the same or similar Ideas: I have taken the opportunity of shewing the importance of directing the
                            mind from armies and navies to useful pursuits; and in speaking of the tendancy which canals will have to cement the
                            union; I have struck at the arguments of the Aristocrats and Federalists of our country, and those feble or wavering
                            minds devoid of philosophic reflection and who are as yet but half taught polititions
                        with all possible respect your most Obedient.
                        
                            Robt Fulton
                            
                        
                    